Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Quincy Harrison on 11 January 2021.

The application has been amended as follows:

1. (Currently Amended)	A combustor panel arrangement for a gas turbine engine, the combustor panel arrangement comprising: 
a first combustor panel having a first edge; 
a second combustor panel having a second edge facing the first edge; and 
wherein a first plurality of effusion holes include at least three immediately adjacent effusion holes with each extending through the first edge towards the second edge along a corresponding one of a first plurality of flow paths, a second plurality of effusion holes include at least three immediately adjacent effusion holes with each extending through the second edge and flow in substantially opposite directions from each other, such that the first plurality of flow paths extend to intersect with a wall surface of the second edge and the second plurality of flow paths extend to intersect with a wall surface of the first edge.

11. (Currently Amended)	A combustor panel for a gas turbine engine, the combustor panel complementary to an adjacent combustor panel and comprising: 
a first edge adapted to face a second edge of the adjacent combustor panel; 
a first plurality of effusion holes extending through the first edge along a corresponding one of a first plurality of flow paths and adapted to extend towards a second edge of the adjacent combustor panel having a second plurality of effusion holes thereon that extend along a corresponding one of a second plurality of flow paths towards the first edge; and 
wherein the first plurality of flow paths are non-intersecting with the second plurality of flow paths and flow in substantially opposite direction of the second plurality of flow paths when the first edge of the combustor panel is aligned with the second edge of the adjacent combustor panel, such that the first plurality of flow paths extend to intersect with a wall surface of the second edge and the second plurality of flow paths extend to intersect with a wall surface of the first edge.

17. (Currently Amended)	An assembly for a gas turbine engine, the assembly comprising: 
a first component having a first circumferential edge; 

wherein a first plurality of effusion holes including at least three immediately adjacent effusion holes with each extending through the first edge towards the second edge along a corresponding one of a first plurality of flow paths, a second plurality of effusion holes at least three immediately adjacent effusion holes with each extending through the second edge along a corresponding one of a second plurality flow paths towards the first edge, and the first plurality of flow paths and the second plurality of flow paths are non-intersecting[[.]] and flow in substantially opposite directions from each other, such that the first plurality of flow paths extend to intersect with a wall surface of the second edge and the second plurality of flow paths extend to intersect with a wall surface of the first edge.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
i.	In claims 1, 11 and 17, the cited prior art of record fails to anticipate and/or render obvious, either solely or in combination, an assembly for a gas turbine engine comprising, among other features, 
a second circumferential edge facing a first circumferential edge and adjacent the first edge;
wherein a first plurality of effusion holes extending through the first edge towards the second edge along a first plurality of flow paths, a second plurality of effusion holes extending through the second edge along a second plurality flow paths towards the first edge, and 

ii.	Bangerter teaches in Fig 6 a first and second plurality of effusion holes having corresponding first and second plurality of flow paths that are non-intersecting, but fails to teach that the first plurality of flow paths extend to intersect with a wall surface of the second edge and the second plurality of flow paths extend to intersect with a wall surface of the first edge.
	Pidcock teaches in Fig 6 a first and second plurality of effusion holes having corresponding first and second plurality of flow paths that are non-intersecting such that the first plurality of flow paths extend to intersect with a wall surface of the second edge and the second plurality of flow paths extend to intersect with a wall surface of the first edge, but fails to teach that the first and second plurality of flow paths flow in substantially opposite directions because the flow paths flow in the same direction.
iii.	Claims 2-10, 12-16, 18-20 are allowed at least by virtue of their respective dependency upon an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuyhang Nguyen whose telephone number is (571)272-5317.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







	
/TODD E MANAHAN/            Supervisory Patent Examiner, Art Unit 3741